DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a recess in the intermediate portion of the panel and extending into the interior face; 
c) a ferromagnetic element carried by the intermediate portion of the panel at a bottom of the recess; 
d) an attachment plate removably positioned in the recess; 
e) an adhesive disposed on the attachment plate configured to adhere the attachment plate to the tablet computer; 
f) the attachment plate having a ferromagnetic characteristic to magnetically attach the attachment plate to the panel in the recess, and configured to magnetically attach the tablet computer to the panel; 
g) the attachment plate having a size and shape substantially matching a size and shape of the recess; and 
h) the recess having a depth to match a thickness of the plate configured so that the back of the tablet computer is flush with the interior face of the panel; and 
i) a wireless keyboard pivotally attached to the panel”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-4, 6-14 and 21 depending from claim 1 are therefor also allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a plurality of different inserts separately and selectively couplable to the panel at a top side of the panel and disposed between the top edge of the panel and the bottom ledge of the panel, each of the plurality of different inserts having a different size and shape configured to match and mate with a different tablet computer; 
c) each insert being more flexible than the panel, 
d) a select insert having a top edge opposing the bottom ledge of the panel and removably positioned between the top edge of the panel and the bottom ledge of the panel: 
e) both the top edge of the select insert and the top edge of the panel oppose the bottom ledge of the panel with a distance between the bottom ledge of the panel and the top edge of the panel being greater than a distance between the bottom ledge of the panel and the top edge of the select insert, with the select insert configured to fill a gap between the top edge of the panel and a top edge of the tablet computer; and 
f) a wireless keyboard pivotally attached to the panel, the wireless keyboard and the panel pivoting between a closed position in which the panel is oriented opposite the wireless keyboard, and an open position in with the panel is oriented transvers to the wireless keyboard”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 16-17 depending from claim 15 are therefor also allowable.

Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “an insert removably coupled to the panel at a top side of the panel and filling a gap between the top edge of the panel and a top edge of the tablet computer; 
c) the insert being more flexible than the panel; 
d) the insert having a top edge opposing the bottom ledge of the panel7Art I'nit 28-4 Fxamier Chiopher L AueuotnDocket No, 365I-1'9 NPand removably positioned between the top edge of the panel and the bottom ledge of the panel; 
e) a recess in the intermediate portion of the panel and extending into the interior face; 
f) a ferromagnetic element carried by the intermediate portion of the panel at a bottom of the recess; 
g) an attachment plate removably positioned in the recess; 
h) an adhesive disposed on the attachment plate configured to adhere the attachment plate to the tablet computer; 
i) the attachment plate having a ferromagnetic characteristic to magnetically attach the attachment plate to the panel in the recess, and configured to magnetically attach the tablet computer to the panel; 
j) the attachment plate having a size and shape substantially matching a size and shape of the recess; and 
k) the recess having a depth to match a thickness of the plate configured so that the back of the tablet computer is flush with the interior face of the panel; and 
l) a wireless keyboard pivotally attached to the panel,”.  
None of the reference art of record discloses or renders obvious such a combination.
Claim 20 depending from claim 19 is therefor also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841